NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


BAP NEWLEAF, LLC; BERMELLO,          )
AJAMIL & PARTNERS, INC.; LUIS AJAMIL;)
ROBYN AJAMIL; WILLY A. BERMELLO; )
and DAYSI R. BERMELLO, SILVER &      )
GARVETT, P.A.,                       )
                                     )
           Appellants,               )
                                     )
v.                                   )                  Case No. 2D15-1786
                                     )
HILLCREST BANK, a Kansas bank,       )
                                     )
           Appellee.                 )
                                     )

Opinion filed November 18, 2015.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; John R. Duryea, Jr.,
Judge.

Scott A. Silver and Abigail Lewis-Fishkin of
Silver &Garvett, P.A., Miami, for Petitioners.

Beverly A. Pohl of Broad and Cassel,
Fort Lauderdale, for Respondent.


PER CURIAM.


              The petition for writ of certiorari is hereby dismissed as moot. See

Universal Prop. & Cas. Ins. Co. v. Stark, 8 So. 3d 506, 507 (Fla. 2d DCA 2009); Prime
Computer, Inc. v. Mulholland, 571 So. 2d 515, 515 (Fla. 2d DCA 1990); Hilton Int'l Co. v.

Londono, 995 So. 2d 504, 504 (Fla. 3d DCA 2008) (table decision).



VILLANTI, C.J., and MORRIS and BLACK, JJ., Concur.




                                          -2-